DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 14, 16, and 19 are rejected under 35 U.S.C. 102 as being anticipated by US 7,030,336 to Hawley.
Regarding Claim 1 Hawley discloses a disk shaped body with an outer peripheral surface (front surface, Fig. 3A) and an inner bore (24), and a plurality of cooling channels (27) that open through the outer peripheral surface (Fig. 3A).
Regarding Claim 6 Hawley further discloses a neutrode stack (66, Fig. 6 and col. 5, ln. 55-56).
Regarding Claim 14 Hawley discloses a plurality of cooling channels (27) that open through an outer peripheral surface (front surface, Fig. 3A) of a disk shaped body (Fig. 3A). 
Regarding Claim 16, Hawley discloses the method according to claim 14, further comprising: forming a plurality of water cooling channels at least one of in or on an outer peripheral surface of at least one additional disk-shaped body with an inner bore; and coaxially aligning the disk- shaped body and the at least one additional disk-shaped body along the inner 
Regarding Claim 19, Hawley discloses the method according to claim 14, further comprising: forming a plurality of water cooling channels at least one of in or on an outer peripheral surface of at least one additional disk-shaped body with an inner bore; and coaxially aligning the disk- shaped body and the at least one additional disk-shaped body along the inner bores (the cooling channels go through each neutrode segment, so are axially aligned through an additional disk shape and are the same number).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,030,336 to Hawley in view of US 2016/0296955 to Molz.
Regarding Claim 2, Hawley does not disclose the neutrode in accordance with claim 1, wherein the cooling channels are square shaped. Molz 955' teaches wherein the cooling channels are square shaped (see Fig. 5, showing square cooling channels between fins 24). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Molz with the teaching of Molz 955’ for the purpose of allowing for the transfer of heat using the fins with large surface area surrounding the channels (see Molz 955’, para 0071).

Regarding Claim 4, Hawley fails to disclose the neutrode in accordance with claim 1, wherein the cooling channels are defined by a depth dimension below the outer peripheral surface and a base dimension normal to the depth dimension, wherein a ratio of base to depth for the cooling channels is within a range of ratios between 1:1 - 8:1. Molz 955’ teaches wherein the cooling channels have a width and a depth (see Fig. 5; Although this zone 70 can vary in axial length, and the arc 40 does not contact or move around to every part of the inner surface in the zone 70 equally, it generally has a maximum axial width defined by the positions 71 and 72., para 0068). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a ratio of base to depth for the cooling channels within a range of ratios between 1:1 - 8:1, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to obtain a surface for efficient cooling (see Molz 955’, para 0071).
Claims 7, 8, 9, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,030,336 to Hawley in view of US 2014/0326703 to Molz.
Regarding Claim 7, Hawley does not discuss electrical isolation, however, Molz ‘703 discloses a plasma gun wherein adjacent neutrodes in the neutrode stack are electrically isolated from each other (a neutrode stack 8 formed by plurality of neutrode segments 8' having electrical insulators 9 and O-rings 10 arranged between neighboring neutrodes... the neutrode segments 8' are electrically insulated from each other and neutrode stack 8 is gas tight, para 0028). The motivation for doing so would be to make each neutrode gas tight (see Molz 9703’, para 0028).
Regarding Claim 8, Molz ‘703 further discloses an insulation layer arranged between each of the adjacent neutrodes (a neutrode stack 8 formed by plurality of neutrode segments 8' having electrical insulators 9 and O-rings 10 arranged between neighboring neutrodes... Insulators 9 can be formed by boron nitride, aluminum nitride or other suitable material., para 0028). 
Regarding Claim 9, Molz ‘703  further discloses a sealing element layer arranged to form a water barrier between each of the adjacent neutrodes (a neutrode stack 8 formed by plurality of neutrode segments 8' having electrical insulators 9 and O-rings 10 arranged between neighboring neutrodes 5. In this manner the neutrode segments 8' are electrically insulated from each other and neutrode stack 8 is gas tight [and forms a water barrier], para 0028).
Regarding Claim 11, Molz ‘703  further discloses wherein each of the plurality of neutrodes has a same number of cooling channels, and the plurality of neutrodes are arranged so that the cooling channels are axially aligned (see Fig. 1 [the cooling channels go through each neutrode segment, so are axially aligned)]).

Regarding Claim 18, Molz ‘703 further discloses wherein the disk-shaped body is separated from the adjacent one of the at least one additional disk-shaped body by at least one of an insulating layer; a gas gap; and a sealing element (a neutrode stack 8 formed by plurality of neutrode segments 8' having electrical insulators 9 and O-rings 10 arranged between neighboring neutrodes... Insulators 9 can be formed by boron nitride, aluminum nitride or other suitable material., para 0028).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,030,336 to Hawley in view of Loubet et al 5,828,029.
Regarding Claim 5, Hawley fails to disclose the neutrode in accordance with claim 1, wherein the cooling channels are structured to provide an average water velocity through the channels of less than 8.0 m/sec and at least one of: greater than 1.0 m/sec, greater than 2.0 m/sec, and greater than 3.0 m/sec. Loubet is in the field of a device for externally cooling a plasma torch (Abstract) and teaches wherein the cooling channels are structured to provide an average water velocity through the channels of less than 8.0 m/sec and greater than 2.0 m/sec (The recirculation in the sheath 8 of the water used to cool the torch is possible as a high flow is available required by cooling of the upstream electrode... The system of baffles... in the space between the casings 8a, 8b has nevertheless been designed So as to obtain a cooling fluid circulation speed 
Regarding Claim 15, Hawley fails to disclose the method according to claim 14, wherein the plurality of water cooling channels are structured to provide an average water velocity through the channels of less than 8.0 m/sec and at least at least one of: greater than 1.0 m/sec, greater than 2.0 m/sec, and greater than 3.0 m/sec. Loubet teaches wherein the plurality of water cooling channels are structured to provide an average water velocity through the channels of less than 8.0 m/sec and greater than 2.0 m/sec (The recirculation in the sheath 8 of the water used to cool the torch is possible as a high flow is available required by cooling of the upstream electrode... The system of baffles... in the space between the casings 8a, 8b has nevertheless been designed So as to obtain a cooling fluid circulation speed approximately constant inside the sheath and corresponding to the cooling flow required for the torch, the optimum flow corresponding to a circulation Speed between 3 and 4 m/s., col 4, lines 9-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hawley with the teaching of Loubet for the purpose of using an optimum flow of the coolant in order to obtain the required cooling and to obtain a slight enough rise in temperature to allow reuse of the cooling fluid (see Loubet, col 4, lines 9-21).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hawley in view of Molz 703’ and further in view of Schlitz 2006/0237662.
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hawley and Molz 703’ and further in view of Lincoln Global 2016/0074973.
Regarding Claim 12, Hawley/Molz fails to disclose the plasma gun in accordance with claim 11, further comprising circurnferential cooling channels formed between each of the adjacent neutrodes. Lincoln is in the field of an electric arc torch (Abstract) and teaches further comprising circumferential cooling channels formed between each of the adjacent parts (The circumferential cooling liquid manifold is formed by a circumferential channel 60 , para 0030; also see Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hawley/Molz with the teaching of Lincoln Global for the purpose of forming a return conduit for the cooling channels that supplies cooling liquid to the cooling liquid return channels (see Lincoln, para 0033), for proper coolant circulation flow.
Claims 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hawley in view of Hawley et al 2006/0289404.
Regarding Claim 13, Hawley fails to disclose the plasma gun in accordance with claim 6, wherein the plurality of neutrodes, while physically separated from each other, are clamped together under force. Hawley ‘404 is in the field of a thermal spray plasma gun (para 0005) and 
Regarding Claim 20, Hawley fails to disclose attaching the bodies together comprises clamping. Hawley ‘404 teaches clamping bodies together (Surface 2 of nozzle plug 1 and surface 9 of the receptacle assembly are held under compression by clamping assembly 3, which may be in the form of a two-piece compression nut, para 0032). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hawley with the teaching of Hawley ‘404 for the purpose of using a removable assembly that supplies sufficient tension to compress the sealing O-ring to prevent water leakage between the segments (see Hawley ‘404, para 0032).
Regarding Claim 21, Hawley fails to explicitly disclose wherein placing the neutrode stack under a clamping force. Hawley ‘404 discloses placing parts under a clamping force (Surface 2 of nozzle plug 1 and surface 9 of the receptacle assembly are held under compression by clamping assembly 3, which may be in the form of a two-piece compression nut, para 0032). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hawley with the teaching of Hawley ‘404 for the purpose of using a removable assembly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761